¿Tiene el Ministerio Público la obligación de entregarle oportunamente a un acusado, mediante descubrimiento de prueba, copia del manual de operaciones del instrumento con el cual se obtuvo la evidencia de su estado de embria-guez? El Sr. Emilio Santa-Cruz Bacardi nos solicita que revisemos una resolución emitida por el Tribunal de Cir-cuito de Apelaciones, mediante la cual se sostuvo una de-terminación del Tribunal de Primera Instancia que denegó una moción de desestimación solicitada por el acusado por haberse violado los términos de juicio rápido fijados por la *227Regla 64(n)(4) de Procedimiento Criminal, 34 L.P.R.A. Ap. II.
Examinados los hechos del caso y el derecho aplicable, procede revocar la resolución recurrida y ordenar que se desestimen los cargos que pesan contra Santa-Cruz Bacardi.
HH
De los hechos no controvertidos surge que el 8 de enero de 1997 se determinó causa probable contra el Sr. Emilio Santa-Cruz Bacardi por infracción a las Secs. 5-201 y 5-801 de la Ley de Tránsito de Puerto Rico, 9 L.P.R.A. sees. 871 y 1041. El Ministerio Público alegó que éste conducía un vehículo de motor por la carretera número 8 bajo los efectos de bebidas embriagantes, y que al llegar a la inter-sección con la Avenida Campo Rico hizo caso omiso a la señal de luz roja en el semáforo e impactó con la parte frontal de su vehículo la parte lateral derecha de otro ve-hículo que cruzaba la intersección con la luz verde a su favor. No hubo víctimas fatales en el accidente.
Además, alegó el Ministerio Público que habiéndose he-cho las advertencias legales pertinentes, Santa-Cruz Bacardi accedió libre y voluntariamente a someterse a un análisis de aliento que arrojó 0.18% de alcohol en su organismo.(1)
Tras varios trámites procesales, el 28 de febrero de 1997, el acusado presentó una solicitud de descubrimiento de prueba en la cual solicitó, entre otras cosas, copias de los manuales de mantenimiento y de reparación del instru-mento utilizado para determinar el por ciento de alcohol en su sangre. Varios días después, el tribunal le concedió al Ministerio Público un término para que se expresara en *228torno a la moción para solicitar descubrimiento de prueba. El Ministerio Público nunca se expresó al respecto.
Llamado el caso para la celebración de vista, el 17 de marzo de 1997, sesenta y ocho (68) días después de presen-tada la denuncia, el Ministerio Público hizo entrega de ciertos documentos requeridos por la defensa mediante su solicitud de descubrimiento de prueba. Sin embargo, el Mi-nisterio Público no entregó el Manual de Operaciones del Intoxilyzer 5,000 (en adelante el Manual), documento que contenía la información solicitada relativa al manteni-miento y reparación del instrumento. El tribunal le conce-dió diez (10) días al Ministerio Público para que entregara a la defensa el manual requerido y la vista fue reseñalada para el 16 de abril de 1997.
El 16 de abril de 1997, noventa y ocho (98) días después de presentada la denuncia, se llamó nuevamente el caso para juicio. El Ministerio Público aún no había suminis-trado el Manual, incumpliendo las órdenes dadas a esos efectos por el Tribunal de Primera Instancia. Por esta ra-zón se suspendió otra vez el juicio. En esta ocasión el tribunal advirtió que el incumplimiento de la orden daría lu-gar al archivo de la denuncia, según le autoriza la Regla 95B(e) de Procedimiento Criminal, 34 L.P.R.A. Ap. II, por no suministrar los documentos solicitados. Se reseñaló la vista para el 7 de mayo de 1997, advirtiendo el magistrado que éste era el último día hábil de los términos de juicio rápido que se establecen en la Regla 64(n)(4) de Procedi-miento Criminal, supra.
Ocho (8) días antes del último día hábil de los términos de juicio rápido, la defensa presentó una moción informa-tiva en la cual hizo constar que acudió al Cuartel de la Policía a intentar conseguir copia del Manual, y el Director de la División de Alcohol se negó a facilitársela.
El día del juicio por la mañana, estando presente el ape-lante, los testigos, el químico y un policía, la defensa ex-presó al tribunal que tal y como se había alegado en la *229moción informativa de 29 de abril de 1997 aún no se le había facilitado copia del Manual en violación, nueva-mente, a la orden de dicho tribunal. La defensa alegó que procedía la desestimación del caso conforme a derecho y a la orden del tribunal de 16 de abril de 1997. Sin embargo, el foro no desestimó. En su lugar, dio turno posterior al caso debido a que no estaba presente la agente que le su-ministró la prueba de aliento al acusado.
Luego del receso de mediodía, el caso fue llamado nue-vamente, y la prueba de cargo aún no estaba completa. La defensa repitió que no se le había suministrado copia del Manual y que ese documento era indispensable para pre-pararse adecuadamente para el caso. Solicitó nuevamente la desestimación de las denuncias en virtud del derecho a juicio rápido, del debido proceso de ley y de la orden del foro de instancia. En ese momento el magistrado preguntó al químico del Estado si tenía en su poder copia del Manual. El químico contestó en la afirmativa y se lo en-tregó a la defensa. El tribunal dio por contestada la solici-tud de descubrimiento de prueba.
El apelante objetó y alegó que no era justo que se le entregara a las 2:00 p.m. un manual con más de cincuenta (50) páginas de información técnica, el cual tenía que estu-diar de forma tal que pudiese prepararse adecuadamente para ver el juicio y así poder impugnar exitosamente la prueba científica de alcohol realizada. Añadió la defensa que en el escaso tiempo restante del día no podía prepa-rarse adecuadamente para impugnar la confiabilidad de la prueba suministrada con el Intoxilyzer 5,000. El Tribunal de Primera Instancia declaró no ha lugar el planteamiento e indicó que si la defensa necesitaba tiempo para prepa-rarse tendría que suspender la vista y renunciar a su de-recho a juicio rápido. La defensa objetó y alegó nueva-mente que se le estaría violando al acusado tanto su derecho a una adecuada defensa como su derecho a un jui-cio rápido. El juez denegó dichas alegaciones. La defensa *230solicitó término para acudir al Tribunal de Circuito de Ape-laciones y el juicio se reseñaló para el 4 de junio de 1997, ciento cuarenta y siete (147) días después de presentada la denuncia.
Mediante la resolución recurrida, el Tribunal de Cir-cuito de Apelaciones denegó expedir el recurso solicitado, basándose principalmente en los fundamentos siguientes:
(1) El acusado no demostró que el Manual sería utilizado por el Ministerio Público.
(2) El Ministerio Público no tenía bajo su control el referido manual.
(3) El Manual no había sido requerido con suficiente especificación.
Inconforme con dicha determinación, recurre ante nos el acusado señalando que erró el Tribunal de Circuito de Ape-laciones al concluir que el Ministerio Público no venía obli-gado a suministrar a la defensa el Manual y al no ordenar la desestimación de las denuncias por haberse violado su derecho a un juicio rápido.(2)
*231Así las cosas, emitimos una orden de mostrar causa por la cual no debería revocarse la determinación del Tribunal de Circuito de Apelaciones. Habiendo comparecido el Mi-nisterio Público procedemos a resolver según lo intimado.
Comenzaremos por analizar la procedencia del descu-brimiento de prueba a favor del acusado, en específico la entrega del Manual.
hH l — l
Nuestra Constitución garantiza el derecho de todo acusado a preparar adecuadamente su defensa. Como parte de esta garantía hemos reconocido como fundamental el derecho a obtener, mediante descubrimiento de prueba, evidencia que pueda favorecerle. Por esta razón, hemos resuelto que el derecho al descubrimiento de prueba es consustancial con el derecho de todo acusado a defenderse en un proceso criminal en su contra. Pueblo v. Arocho Soto, 137 D.P.R. 762 (1994); Pueblo v. Echevarría Rodríguez I, 128 D.P.R. 299, 324 (1991); Pueblo v. Rodríguez Sánchez, 109 D.P.R. 243 (1979); Pueblo v. Tribunal Superior, 102 D.P.R. 470 (1974); Hoyos Gómez v. Tribunal Superior, 90 D.P.R. 201, 204 (1964).
El ámbito del derecho a un descubrimiento de prueba está delimitado, como norma general, por lo dispuesto en las Reglas 94 y 95 de Procedimiento Criminal, 34 L.P.R.A. Ap. II. Pueblo v. Arocho Soto, supra; Pueblo v. Rodríguez Sánchez, supra.
La Regla 95 de Procedimiento Criminal, supra, dispone, en lo pertinente, que:
a) Previa moción del acusado sometida en cualquier momento después de haberse presentado la acusación o denuncia, y den-tro del término prescrito para someterla, el tribunal ordenará al Ministerio Fiscal que permita al acusado inspeccionar, copiar o fotocopiar el siguiente material o información que está en posesión, custodia o control del Ministerio Fiscal
*232(4) Cualquier libro, papel, documento, fotografía, objeto tangible, estructura o lugar que sea relevante para preparar adecuadamente la defensa del acusado, que el Ministerio Fiscal se propone utilizar en el juicio o que fue obtenido del acusado o perteneciera al acusado.
... El descubrimiento de esta prueba estará sujeto a las si-guientes condiciones:
(A) Que los objetos, libros, documentos y papeles que el acusado interesa examinar se relacionan o describen con sufi-ciente especificación ....
(c) El Ministerio Fiscal deberá informar al tribunal si el material o la información solicitada no se encuentra en su pose-sión, custodia o control, en cuyo caso el tribunal ordenará a la persona o entidad que la posea, custodie o controle, que la ponga a la disposición del acusado. Ley Núm. 58 de 1ro de julio de 1988 (34 L.P.R.A. Ap. II).
Como primer fundamento para rehusar reconocer el de-recho del acusado al descubrimiento del Manual, el foro apelativo le impuso como requisito al acusado el deber de probar que esta información habría de ser utilizada por el Ministerio Público durante el juicio. Erró el Tribunal de Circuito de Apelaciones al así determinar. Veamos.
De una lectura de la regla anteriormente citada se desprende que para que el Ministerio Público venga obligado a descubrir, para beneficio del acusado, cualquier libro o documento de los que allí se mencionan, basta con que se dé una de las siguientes tres (3) circunstancias: (1) que el material solicitado sea relevante para preparar la defensa del acusado; (2) que el Ministerio Público se proponga utilizarlo en el juicio, o (3) que el material haya sido obtenido del acusado o le perteneciera. E.L. Chiesa Aponte, Derecho procesal penal de Puerto Rico y Estados Unidos, Bogotá, Ed. Forum, 1993, Vol. III, págs. 333-334. Por lo tanto, bastaba en este caso que el material solicitado fuese relevante para la defensa del acusado para que surgiese la obligación del Ministerio Público de entregarlo.
Cabe recordar que la determinación inicial acerca *233de la procedencia de una petición de descubrimiento de prueba y, por ende, de su relevancia para la adecuada de-fensa del acusado, recae en el foro de primera instancia. En el caso de autos dicho foro determinó que le correspon-día al Ministerio Público hacer entrega del Manual solicitado. El Ministerio Público nunca presentó objeción a esta orden. Además, un análisis independiente de la infor-mación solicitada y de las circunstancias particulares de este caso, nos llevan a concluir que el Manual solicitado era relevante para la adecuada defensa del acusado.
Tal y como señala el acusado a través de su representación legal, de ordinario, la única defensa que tiene cualquier persona contra quien se vaya a utilizar un resultado de una prueba científica es cuestionar su confiabilidad o su certeza. Es evidente que no se puede cuestionar la confiabilidad de una prueba científica si se desconoce la manera en que ésta opera, el mantenimiento que se le debería dar y la manera en que tiene que ser utilizada. Sin esta información es imposible cuestionar efectivamente la manera en que fue utilizada y el mantenimiento que recibió.
Más aún la relevancia de la información solicitada se hace patente en casos como el de autos en el cual, según señala el acusado —y no contradice el Ministerio Público— la prueba realizada con el Intoxilyzer 5,000 era la única evidencia que tenía el Ministerio Público relacionada con el estado de embriaguez del acusado. Por estas razones, entendemos que el Manual con el cual se midió el por ciento de alcohol en la sangre del acusado es de suma re-levancia y pertinencia para una adecuada preparación de su defensa.
Establecida la relevancia del material solicitado, la Regla exige examinar si el material requerido se encuentra bajo la posesión, custodia o control del Ministerio Público. La propia regla dispone que si el material o información que se solicita no se encuentra en la posesión o *234custodia del Ministerio Público, éste deberá informarlo al tribunal “para que éste, en el ejercicio de su discreción, determine si procede expedir una orden para poner el material o información a disposición del acusado”. Chiesa, op. cit., See. 28.2, pág. 322. Sin embargo, como establece el Profesor Chiesa, “[d]ebe desalentarse que el Ministerio Fiscal invoque, como razón para no descubrir, que el material o información se halla en posesión o control de otra división del Departamento de Justicia, en la Policía o en cualquier agencia estatal. Debe haber suficiente relación interagencial, dentro del Estado, para que se le facilite a la defensa tal material o información”. Chiesa, op. cit, pág. 321.
Cabe señalar que en Pueblo v. Rivera Rodríguez, 138 D.P.R. 138 (1995), señalamos que consistentemente este Foro ha sostenido la obligación del Ministerio Público de entregar los documentos en poder de otras entidades gubernamentales que no están directamente bajo su custodia o control. Unicamente cuando los documentos están en manos de terceras personas que no son funcionarios gubernamentales es que se ha sostenido que estos documentos no están “en poder” del Ministerio Público. Así, también hemos determinado que “[e]l fiscal lleva la representación del Gobierno en el juicio y es quien conduce la investigación y el acopio de pruebas por lo que en dicho funcionario se centra y concreta todo el proceso acusatorio capaz de producir la privación de libertad como resultado de convicción. Es su responsabilidad exigir de quien los tenga los informes de los agentes encubiertos en todo caso en que por el acusado se justifique la necesidad de los mismos ...”. Pueblo v. Rodríguez Sánchez, supra, pág. 248.(3)
A igual conclusión han llegado otros tribunales en juris-*235dicciones estatales que contienen una disposición similar a la nuestra.
In jurisdictions with provisions extending to items that may be material to defense preparation, a wide range of documents not related immediately to the offense itself may also be subject to disclosure. Thus, a defendant charged with assaulting a police officer might claim that, to prepare a defense of self-defense, he should be allowed to inspect personnel records which would indicate whether the officer had previously been reprimanded for unnecessary use of force. So too, a defendant might seek the “rap sheet” listing prior convictions of the state’s chief witnesses. In many instances, prosecutors have responded to such requests by claiming that the item requested is not within their “custody or control” because it lies within the files of a police agency that does not ordinarily report to the prosecutor. Courts have held, however, that the prosecutor’s control extends to records in the possession of “any ... prosecutorial or law enforcement office” ’ of the particular state. Moreover, when the requested document is available from an agency outside the state (e.g., the National Crime Information Center), the prosecutor may have an obligation to make a diligent good faith effort to obtain the cooperation of that agency. (Énfasis suplido y escolios omitidos.) 2 La Fave and Israel, Criminal Procedure Sec. 19.3, págs. 490-491 (1984). Véanse, además: State v. Coney, 294 So.2d 82 (1974); State v. Humphrey, 537 P.2d 155 (1975).
Ante este trasfondo, es sorprendente que el foro apela-tivo determinase que el Manual no se hallaba en posesión, custodia o control del Ministerio Público porque los tenía la Policía de Puerto Rico. Estas dos dependencias guberna-mentales están estrechamente ligadas en la investigación y el procesamiento criminal, y deben coordinar cuidadosa-mente sus esfuerzos por encausar a las personas imputa-das de un delito. Por lo tanto, y dado que es incuestionable la estrecha relación interagencial que existe entre el Mi-nisterio Público y la Policía de Puerto Rico, entendemos que el requisito de que el material se halle en posesión, custodia o control del Ministerio Público quedaba satisfecho.
El foro apelativo también determinó que el Manual no *236había sido requerido con suficiente especificación. Funda-mentó esta conclusión en que en la solicitud de descubri-miento de prueba no se requirió específicamente el “Manual de Operaciones del Intoxilyzer 5,000” sino que se solicitó “el Manual de Reparaciones” y “el Manual de Man-tenimiento” del instrumento utilizado para medir el nivel de alcohol en la sangre del acusado. Por esta razón, el foro apelativo denominó la solicitud de descubrimiento como una “expedición de pesca” de las que pretenden desalentar las Reglas de Procedimiento Criminal. Véase Pueblo v. Romero Rodríguez, 112 D.P.R. 437, 440 (1982).
Este análisis es incorrecto. Surge con suficiente preci-sión de la solicitud de descubrimiento cuál era la informa-ción que el acusado solicitaba y que presumía que podría encontrarse en más de un documento. El acusado no tenía manera de saber, antes de llevar a cabo el descubrimiento de prueba, el nombre del instrumento utilizado, ni que la información que él requería se hallaba en un sólo manual. Estaba claro cuál era la información requerida por el acu-sado, y tanto el magistrado que presidió las vistas como el Ministerio Público, entendieron en todo momento que la información solicitada se encontraba en el “Manual de Operaciones del Intoxilyzer 5,000”.
Por lo tanto, habiendo sido solicitado el Manual con su-ficiente especificación, siendo evidente su relevancia para la adecuada defensa del acusado, y encontrándose el Manual bajo la custodia, control y posesión del Ministerio Pú-blico, erró el foro apelativo al confirmar la determinación del Tribunal de Primera Instancia tras concluir que el acu-sado no tenía derecho a obtener, mediante descubrimiento de prueba, copia del Manual.
Habiendo determinado que era obligación del Ministerio Público hacer entrega oportuna del Manual al acusado, nos corresponde determinar si su entrega el último día de los términos de juicio rápido establecidos por la Regla 64(n) de *237Procedimiento Criminal, supra, es motivo suficiente para la desestimación del caso.
HH HH HH
La Sec. 11 de la Carta de Derechos de nuestra Constitución, supra, le garantiza a todo acusado el derecho a ser juzgado rápidamente. Si bien esta disposición constitucional enuncia como principio general el derecho del acusado en todo proceso criminal a tener un juicio rápido, nuestras Reglas de Procedimiento Criminal establecen el alcance de este derecho cubriendo varias etapas del periodo entre el arresto y el juicio. Asimismo, este Tribunal se ha encargado de dilucidar controversias en torno al alcance de este derecho en otras etapas del procedimiento que no estaban contenidas expresamente en las Reglas.(4) Véanse: Pueblo v. Opio Opio, 104 D.P.R. 165 (1975) (que incorpora el término de sesenta (60) días como un término adecuado para celebrar la vista preliminar); Pueblo v. Vélez Castro, 105 D.P.R. 246 (1976) (que establece como razonable un término máximo de sesenta (60) días para que se llevara acabo la vista preliminar en alzada); Pueblo v. Rivera Tirado, 117 D.P.R. 419 (1986) (que incorpora a la etapa de un juicio ya comenzado los siguientes cuatro (4) factores al evaluar una violación del derecho ajuicio rápido: (1) duración de la tardanza; (2) razones para la dilación; (3) reclamo oportuno de dicho derecho por el acusado, y (4) perjuicio resultante). Véase, además, G. González Colón, El derecho a juicio rápido en el procedimiento criminal, 48 Rev. Jur. U.P.R. 645, 650 (1979).
En lo pertinente al caso de autos, la Regla 64(n) de Procedimiento Criminal, supra, expresamente dispone *238que se podrá solicitar la desestimación de una acusación o denuncia basándose en el fundamento siguiente:
(n) Que existen una o varias de las siguientes circunstancias, a no ser que se demuestre justa causa para la demora o a me-nos que la demora para someter el caso a juicio se deba a la solicitud del acusado o a su consentimiento ....
(4) Que el acusado no fue sometido a juicio dentro de los ciento veinte (120) días siguientes a la presentación de la acu-sación o denuncia. (Énfasis suplido.) 34 L.P.R.A. Ap. II, R. 64(n)).
Hemos establecido en numerosas ocasiones que el derecho a un juicio rápido es un derecho que requiere tomar en cuenta las circunstancias que rodean cada reclamo particular. Pueblo v. Rivera Arroyo, 120 D.P.R. 114 (1987); Pueblo v. Rivera Tirado, supra; Pueblo v. Reyes Herrans, 105 D.P.R. 658 (1977). También hemos expresado que “ ‘tanto los derechos del acusado, como los de la sociedad interesada en juzgarlo, no son prisioneros de la tiesa aritmética de la regla. Hay elementos de justa causa para la demora que reconcilian el derecho a juicio rápido con las circunstancias reales de cada caso y los derechos del acusado han de atemperarse a la administración práctica de justicia’ ”. (Énfasis suplido.) Pueblo v. Rivera Colón, 119 D.P.R. 315, 322 (1987); Hernández Pacheco v. Flores Rodríguez, 105 D.P.R. 173, 177 (1976). Es precisamente conforme a estos enunciados que “hemos aceptado como constitucionalmente válido el condicionamiento que impone la Regla 64(n) de Procedimiento Criminal vigente, 34 L.P.R.A. Ap. II, al reclamo que al amparo de ella hagan los imputados o los acusados de delito ...”. Pueblo v. Rivera Arroyo, supra, pág. 119. Por lo tanto, conforme establece la Regla 64(n), supra, ante un reclamo de un acusado de que se han excedido o van a exceder los términos fijados por la Regla 64(n), supra, el tribunal debe examinar si existió justa causa para la demora o si ésta se debió a la solicitud *239del acusado o a su consentimiento.(5) Pueblo v. Rodriguez Santana, 146 D.P.R. 860 (1998); Pueblo v. Rivera Colón, supra, pág. 325; Pueblo v. Montezuma Martinez, 105 D.P.R. 710, 712 (1977); Jiménez Román v. Tribunal Superior, 98 D.P.R. 874, 883 (1970); Pueblo v. Carrión Roque, 99 D.P.R. 362 (1970).
Asimismo, hemos establecido que una vez el acusado reclama oportunamente una violación a los términos fijados por la Regla 64(n) de Procedimiento Criminal, supra, el peso de demostrar la causa justificada para la demora recae sobre el Ministerio Público.(6) Pueblo v. Carrión Roque, supra, pág. 363; Pueblo v. Herrera, 67 D.P.R. 25, (1947). El Ministerio Público también puede demostrar que el acusado ha sido el causante de la demora o que ha renunciado a su derecho de forma expresa, voluntaria y efectuada con pleno conocimiento de causa. Pueblo v. Arcelay Galán, 102 D.P.R. 409, 416 (1974).
Relativo a lo que puede considerarse justa causa, hemos establecido en específico que “\q]ueda excluida como justa causa aquella demora intencional y opresiva”. Pueblo v. Rivera Colón, supra, pág. 325. Hernández Pacheco v. Flores Rodríguez, supra, pág. 178. Sin embargo, siempre hemos *240enfatizado que la determinación de qué constituye justa causa debe hacerse caso a caso y a la luz de la totalidad de las circunstancias. Pueblo v. Arcelay Galán, supra, pág. 417. Véase, además, Pueblo v. Rodríguez Santana, supra.
De acuerdo con estos principios procedemos a examinar el reclamo del acusado de que se le violó su derecho a un juicio rápido debido a que no se le sometió a juicio en los ciento veinte días (120) días que fija la Regla 64(n)(4) de Procedimiento Criminal, supra. Por lo tanto, y conforme expresamos en Pueblo v. Rivera Arroyo, supra, al analizar esta alegada violación del derecho a un juicio rápido basada en los términos fijados por nuestras Reglas de Procedimiento Criminal, nos corresponde examinar: primero, si la dilación fue causada por el acusado, segundo, si fue expresamente consentida por éste y, tercero, si el Ministerio Público demostró la existencia de justa causa para la dilación. De contestarse en la afirmativa cualquiera de estas interrogantes, no procederá la desestimación de la denuncia basada en la Regla 64(n), supra.
IV
Según se desprende de los hechos, el último día de los términos de juicio rápido establecidos por la Regla 64(n)(4) de Procedimiento Criminal, supra, durante la vista seña-lada y ante el incumplimiento del Ministerio Público con la orden de descubrimiento de prueba, el acusado solicitó que se desestimara la denuncia en su contra por violación a su derecho a un juicio rápido. El juez de instancia le requirió en ese momento al perito del Ministerio Público que de tener el Manual se lo entregara al acusado. El perito en-tregó el Manual y el juez declaró no ha lugar la solicitud de desestimación del acusado. El acusado solicitó nuevamente la desestimación de la denuncia, esta vez señalando que el obligarlo a comenzar el juicio, sin haber tenido la oportu-nidad de estudiar el Manual recién entregado, violaba su *241derecho a una adecuada defensa. El juez de instancia pro-cedió a señalar que el acusado tenía dos (2) alternativas: (1) renunciar a su derecho a juicio rápido consagrado en la Regla 64(n)(4), supra, o (2) renunciar a su derecho a una adecuada defensa.
Comencemos por señalar que si bien ambos derechos son renunciables, las renuncias sugeridas en este caso por el juez de instancia de ninguna forma pueden configurar la renuncia expresa, voluntaria y efectuada con pleno conocimiento de causa que se exige en estos casos. Si bien no negamos que pueda configurarse una situación en la cual un acusado tenga que escoger entre renunciar a un derecho constitucional con el fin de adelantar otro, cuando esta encrucijada es causada injustificadamente por la falta de diligencia del Ministerio Público, no puede considerarse voluntaria la renuncia.(7)
Por lo tanto, debemos finalmente examinar si existió causa justificada para la tardanza en hacer entrega del Manual solicitado. En su comparecencia ante nos, el Minis-terio Público en ningún momento intenta justificar la tar-danza en entregar el Manual. Se limita a indicar que el Manual no era pertinente o que no tenía la obligación de entregarlo. Como señaláramos anteriormente, estos argu-mentos nunca fueron presentados ante el Tribunal de Pri-mera Instancia. A contrario sensu, el foro de instancia en-tendió claramente la importancia del Manual solicitado, *242hasta al punto de amenazar al Ministerio Público con la sanción más severa que autoriza la Regla 95B de Procedi-miento Criminal, supra, la desestimación del caso.
No albergamos duda en cuanto a que el Ministerio Pu-blico tenía la obligación legal de hacerle entrega oportuna del Manual al acusado. En el caso de autos, esta falta de diligencia causó ansiedad y preocupaciones al acusado y a su familia, además de pérdidas de ingreso por cada día que tuvo que acudir al tribunal y faltar al trabajo(8) sin que se pudiese llevar acabo el juicio. La tardanza causada por la falta de diligencia del Ministerio Público también prolongó innecesariamente la incertidumbre que pesa sobre el acu-sado ante una posible convicción penal en su contra. No es necesario demostrar que las actuaciones del Ministerio Pú-blico fueran intencionales, basta que los hechos procesales configurativos de la demora fueran injustificados.
Por estas razones, y dado los hechos particulares ante nos, entendemos que erró el Tribunal de Primera Instancia al no desestimar la denuncia en contra del señor Santa-Cruz Bacardi por habérsele violado el derecho a un juicio rápido, al hacerle entrega del Manual solicitado el último día de los términos fijados por la Regla 64(n)(4) de Proce-dimiento Criminal, supra, para comenzar el juicio. Pro-cede, por ende, revocar la determinación del Tribunal de Circuito de Apelaciones, que a su vez confirmó la determi-nación del Tribunal de Primera Instancia.

Se dictará la sentencia correspondiente.


 La prueba de aliento se llevó acabo con un instrumento científico llamado el Intoxilyzer 5,000.


 Debemos señalar que el peticionario invocó la jurisdicción apelativa de este Tribunal por alegadamente tratarse de una cuestión constitucional sustancial.
Cabe recordar que la Sec. 3.002(b) y (c) de la Ley de la Judicatura de Puerto Rico de 1994, según enmendada por la Ley Núm. 248 de 25 de diciembre de 1995 (4 L.P.R.A. sec. 22i(b) y Ce)), establece que el Tribunal Supremo conocerá mediante recurso de apelación: (1) las sentencias finales que dicte el Tribunal de Circuito de Apelaciones en recursos de apelación en casos civiles en los cuales se haya determi-nado la inconstitucionalidad de una ley, resolución conjunta, resolución concurrente, regla o reglamento de una agencia o instrumentalidad pública u ordenanza municipal, al amparo de la Constitución de Estados Unidos o de la Constitución del Estado Libre Asociado de Puerto Rico, y (2) cuando se plantee la existencia de conflicto entre sentencias del Tribunal de Circuito de Apelaciones, en casos civiles apelados ante este tribunal. Véase D. Nevares-Muñiz, Sumario de derecho procesal penal puerto-rriqueño, Hato Rey, Ed. Inst. Desarrollo del Derecho, 1998, págs. 18-19
Asimismo, la Ley de la Judicatura de Puerto Rico de 1994 establece que las sentencias finales del Tribunal de Circuito de Apelaciones, en casos de naturaleza penal, serán revisadas por el Tribunal Supremo únicamente mediante certiorari.
Tratándose el caso de autos de una resolución emitida por el Tribunal de Cir-cuito de Apelaciones en un caso de naturaleza penal, este recurso no cualifica para ser atendido como una apelación. No obstante, conforme lo permite el Art. 3.002(i) de la Ley de la Judicatura de Puerto Rico de 1994, según enmendada, 4 L.P.R.A. see. 22i(i), y la Regla 18(a)(2) del Reglamento de este Tribunal, 4 L.P.R.A. Ap. XXI-A, acogemos el presente recurso como uno de certiorari, por ser el recurso apropiado para solicitar la revisión de la resolución de la cual se recurre.


 La actual Regla 95(a)(6) de Procedimiento Criminal, 34 L.P.R.A. Ap. II, ex-presamente incorporó la obligación del Ministerio Público de entregar cualquier in-forme preparado por agentes de la Policía en relación con las causas seguidas contra el acusado que sea relevante para preparar la defensa de éste.


 De esta forma, tal y como se señaló en Pueblo v. Arcelay Galán, 102 D.P.R. 409, 416 (1974), le hemos dado continuidad a la “histórica posición de vanguardia de Puerto Rico en precisar el contenido del derecho ajuicio rápido ...”.


 Muy recientemente, en Pueblo v. Rodríguez Santana, 146 D.P.R. 860, 877-878 (1998), expresamos:
“De acuerdo con las disposiciones de la Regla 64(n)(2) de Procedimiento Criminal, 34 L.P.R.A. Ap. II, el imputado de delito puede presentar una moción para solicitar la desestimación de la acusación o de la denuncia cuando no se celebra la vista preliminar dentro del término de sesenta (60) días contados a partir del arresto o la citación. El cumplimiento del Estado con dicho término forma parte del derecho constitucional a un juicio rápido de las personas imputadas de delito. No obstante, dicho derecho no es absoluto, ‘[m]ás bien es un derecho que requiere tomar en cuenta las circunstancias que rodean cada reclamo del mismo’. Pueblo v. Rivera Arroyo, 120 D.P.R. 114, 119 (1987). La infracción del término de juicio rápido dispuesto para la celebración de la vista preliminar no tendrá efecto perjudicial para el Estado si existe justa causa para la tardanza, la demora es atribuible al imputado o ha sido consen-tida por éste. Pueblo v. Rivera Colón, 119 D.P.R. 315 (1987).” (Énfasis suplido.)


 En Pueblo v. Carrión Roque, 99 D.P.R. 362, 367 (1970) expresamos:
“Debe recordarse que el peso de esa prueba recae sobre el Ministerio Público y no sobre el acusado apelante. De lo contrario, se menoscabaría la garantía constitu-cional a un juicio rápido considerado como uno de fundamental importancia para el acusado. Jimenez Román v. Tribunal Superior, supra.”


 En un caso similar al que hoy resolvemos, el Tribunal de Apelaciones del estado de Washington expresó:
“To require [the accused] to request a continuance under these circumstances would be to present her with a Hobson’s choice: she must sacrifice either her right to a speedy trial or her right to be represented by counsel who had sufficient opportunity to prepare her defense ... ‘We agree that if the State inexcusably fails to act with due diligence, and material facts are thereby not disclosed to defendant until shortly before a crucial stage in the litigation process, it is possible either a defendant’s right to a speedy trial, or his right to be represented by counsel who has had sufficient opportunity to adequately prepare a material part of his defense, may be impermis-sibly prejudiced. Such unexcused conduct by the State cannot force a defendant to choose between these rights.’ ” (Énfasis en el original suprimido y énfasis suplido.) State v. Sherman, 59 Wash. App. 763, 801 P.2d 274, 277 (1990).


 Véase la declaración jurada suscrita por el acusado el 6 de junio de 1997, y anejada al certiorari presentado ante el Tribunal de Circuito de Apelaciones.